Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-6, 8, 10-12 and 15-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method of optimizing an optical proximity correction (OPC) model for a mask pattern of a photo mask, the method comprising: generating random terms in a M-dimensional space by the random term generator; classifying the random terms to clusters by applying feature selection, subset selection, and dimensionality reduction; determining a representative subset of the random terms, wherein the representative subset comprises representative terms from the classified clusters, and wherein the representative terms are selected based on an impact of the representative terms on the OPC model and comprises the representative term having most significant effect on the OPC model; adding the representative subset to the OPC model; determining a performance of the OPC model with the added representative subset; in response to the determination that the performance does not meet a design requirement, automatically adjusting the added representative subset until the performance of the OPC model with the added representative subset meets the design requirement and the OPC model with the added representative subset is obtained as an optimized OPC model; and producing the mask pattern, using the optimized OPC model, on a mask blank, together will all limitations recited in the independent claim 1 and substantially similar to independent claims 12 and 16.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1, 12 and 16 are allowed. 

The dependent claims 2-6, 8, 10-11, 15 and 17-24 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-6, 8, 10-12 and 15-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851